USCA4 Appeal: 20-7742      Doc: 21         Filed: 01/11/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-7742


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ALLAH BURMAN, a/k/a A,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        James K. Bredar, Chief District Judge. (1:01-cr-00115-JKB-5; 1:20-cv-03003-JKB)


        Submitted: October 14, 2021                                       Decided: January 11, 2022


        Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and SHEDD, Senior
        Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Allah Burman, Appellant Pro Se. Lauren Elizabeth Perry, OFFICE OF THE UNITED
        STATES ATTORNEY, Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7742      Doc: 21         Filed: 01/11/2022      Pg: 2 of 2




        PER CURIAM:

               Allah Burman appeals the district court’s order construing his petition for writ of

        habeas corpus as a successive 28 U.S.C. § 2255 motion and dismissing it without prejudice

        for failure to obtain pre-filing authorization from this Court. ∗ We have reviewed the record

        and find no reversible error. Accordingly, we deny Burman’s pending motions and affirm

        for the reasons stated by the district court. See United States v. Burman, No. 1:01-cr-

        00115-JKB-5 (D. Md. Oct. 20, 2020). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                        AFFIRMED




               ∗
                We deny a certificate of appealability as unnecessary. See Harbison v. Bell, 556
        U.S. 180, 183 (2009); Fontanez v. O’Brien, 807 F.3d 84, 86 (4th Cir. 2015); United States
        v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                                     2